DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions.

Claim Status
Acknowledgement is hereby made of receipt and entry of the communication filed 17 May 2022. Claims 2-16 are pending in the instant application.

Nonstatutory Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 U.S.P.Q.2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 U.S.P.Q.2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 U.S.P.Q. 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 U.S.P.Q. 761 (C.C.P.A. 1982); In re Vogel, 422 F.2d 438, 164 U.S.P.Q. 619 (C.C.P.A. 1970); and In re Thorington, 418 F.2d 528, 163 U.S.P.Q. 644 (C.C.P.A. 1969).  
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159. See M.P.E.P. §§ 706.02(l)(1)-706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The previous rejection of claims 2-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,550,441 B2, is hereby withdrawn in response to the submission of a TD.

The previous rejection of claims 2-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 8,603,736 B2, is hereby withdrawn in response to the submission of a TD.

	Reasons for Allowance
	The following is an Examiner's Statement of Reasons for Allowance: The claimed invention is directed toward a method for treating a patient having an infection with a population of human immunodeficiency virus (HIV) viral particles, comprising: (a) contacting or having contacted a plurality of HIV viral particles from a patient having an infection with a first population of HIV viral particles with a cell in the presence of an HIV entry inhibitor, wherein the plurality of HIV viral particles were obtained from the patient at a first time point, wherein the cell expresses a cell surface receptor to which the viral particles bind, and wherein the cell or the viral particle comprises an indicator nucleic acid that produces a detectable signal when the viral particle enters into the cell, (b) collecting or having collected data points that measure entry of the first HIV population into the cell by measuring the amount of the detectable signal produced by the cell in the presence of varying concentrations of the HIV entry inhibitor; (c) generating a log-sigmoid inhibition curve comprising the data points showing the maximum inhibition percentage for the first HIV population; (d) comparing the maximum inhibition percentage of the inhibition curve of step (c) to the maximum inhibition percentage of a log-sigmoid inhibition curve for a second HIV population, wherein the second HIV population comprises a plurality of HIV viral particles that were later obtained from the patient at a second time point; (e) determining that the second HIV population has reduced susceptibility to the HIV entry inhibitor if the maximum inhibition percentage observed for the second HIV population is lower than the maximum inhibition percentage observed for the first HIV population or if thePage 2 of 6Appl. No. 16/780,426Amendment / Response to Restriction Requirement entry of the second HIV population cannot be completely inhibited by the HIV entry inhibitor; and (f) treating the patient with an effective amount of the HIV entry inhibitor if the maximum inhibition percentage observed for the second HIV population is the same as or higher than the maximum inhibition percentage observed for the first HIV population or if the entry of the second HIV population can be completely inhibited by the HIV entry inhibitor, or treating the patient with an effective amount of a different HIV entry inhibitor or other HIV inhibitor if the maximum inhibition percentage observed for the second HIV population is lower than the maximum inhibition percentage observed for the first HIV population or if the entry of the second HIV population cannot be completely inhibited by the HIV entry inhibitor.
	The closest available prior art (Petropoulos et al. (2000) and Labrosse et al. (2003)) discloses a novel phenotypic drug susceptibility assay, including amplification of patient-derived segments from patient plasma, incorporation of the sequences into a test vector with an indicator nucleic acid, use of viral particles to infect target cells, and the generation of a log-sigmoid inhibition curve in response to a protease inhibitor. Although Petropoulos et al. (2000) does not disclose the use of an entry inhibitor, Labrosse et al. (2003) provides the examination of baseline susceptibility to HIV entry inhibitors. Nevertheless, this combination of prior art does not reference the claimed invention prima facie obvious.
	A critical element of the claimed invention requires that baseline susceptibility of the viral population be determined by measuring the maximum inhibition percentage or ability to completely inhibit a virus, and not the IC50 value. The present application discloses that the detection of a decrease in the maximum inhibition percentage for certain entry inhibitors, or the inability of an entry inhibitor to completely inhibit a virus or viral population at any concentration of the inhibitor, allows for the identification of the decreased susceptibility of a virus or viral population to an inhibitor that is not possible when looking at IC50 values. When assessing the IC50 of an inhibitor, reduced susceptibility to the inhibitor is demonstrated by an increase in the ICso which is shown as a shift of the curve to the right. By contrast, when the maximum inhibition percentage is assessed for certain inhibitors, a reduction in susceptibility to the inhibitors is demonstrated by a reduced maximum percentage of inhibition as compared to the maximum percentage of inhibition exhibited by a reference population and/or by the inability of the inhibitor to completely inhibit the viral population at any concentration of the inhibitor (see Figure below). This novel method for determining susceptibility to inhibitors described in the present application was not immediately understood or appreciated in the art.

    PNG
    media_image1.png
    349
    1076
    media_image1.png
    Greyscale

	Petropoulos discloses the use of phenotypic assays including varying concentrations of protease inhibitors to generate a log sigmoid inhibition curve, but Petropoulos uses the inhibition curves to identify the IC50 value for the protease inhibitor for either a patient or a reference virus, rather than using the log sigmoid inhibition curve to compare the baseline susceptibility of a viral population to a viral inhibitor (as measured by the maximum inhibition percentage or the ability of the inhibitor to completely inhibit the viral population) to the baseline susceptibility of a reference population as in the present claims. Labrosse fails to cure this deficiency because Labrosse also compares baseline IC50 values, rather than the maximum inhibition percentage or the ability of the inhibitor to completely inhibit the viral population.
	Accordingly, the claims are novel and unobvious in view of the prior art. The amended claims accurately define the Applicant’s invention and are of such scope that the specification provides an enabling disclosure and adequate written description. Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Post-Allowance Correspondence
	All post-allowance correspondence, except for petitions under 37 C.F.R. § 1.313(c), should be addressed "Mail Stop Issue Fee." Any petition filed under 37 C.F.R. § 1.313(c) to withdraw an application from issue after payment of the issue fee should be clearly marked "Petition under 37 C.F.R. § 1.313(c)" and be either filed as a Web-based ePetition (see www.uspto.gov/patents-application-process/applying-online/epetition-resource-page), hand-carried to the Office of Petitions or submitted by facsimile to the Office of Petitions at (571) 273-0025. See M.P.E.P. § 1308, subsection I.B. All other types of petitions, if transmitted by facsimile transmission to the Office, must be directed to the central facsimile number ((571) 273-8300). Any paper filed after receiving the Issue notification should include the indicated patent number.
	Since an allowed application may be issued as a patent within about four weeks of payment of the issue fee, all post allowance correspondence should be filed prior to the date of issue fee payment to ensure the papers reach the appropriate USPTO official for consideration before the date the application issues as a patent. See M.P.E.P. § 2732 for a discussion of the patent term adjustment impact of submitting amendments or other papers after a notice of allowance has been mailed. If the above suggestions are adopted, the processing of both new and allowed applications could proceed more efficiently and promptly through the U.S. Patent and Trademark Office.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.
Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                                               21 May 2022